



EXHIBIT 10.7


FIRST INDUSTRIAL REALTY TRUST, INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE POLICY


1.Purpose. The purpose of this Executive Change in Control Severance Policy
("Policy") is to secure the continued services of the executive officers of
First Industrial Realty Trust, Inc. and to ensure their continued dedication to
their duties in the event of any threat or occurrence of a Change in Control (as
hereinafter defined).


2.Certain Definitions. As used in this Policy, the following terms shall have
the respective meanings set forth below:


(a)"Annual Bonus" means the annual cash bonus awarded under the Company's
applicable incentive plan, as in effect from time to time.


(b)"Base Salary" means the Participant's highest annual rate of base salary
during the twelve (12)-month period immediately prior to the Participant's Date
of Termination.


(c)“Board" means the Board of Directors of FR and, after a Change in Control,
the "board of directors" of the parent corporation or surviving corporation, as
the case may be.


(d)"Bonus Amount" means the average Annual Bonus paid to the Participant for the
immediately preceding two (2) fiscal years prior to the year in which the Date
of Termination occurs (if such Participant has been employed for a shorter
period, the amount of the target bonus shall be used to calculate such average).


(e)"Cause" means: (i) the Participant’s willful and continued failure to
substantially perform the Participant’s duties with the Company after receipt of
Notice requesting such performance; (ii) willful and gross misconduct by the
Participant in connection with the performance of services for the Company;
(iii) habitual substance abuse by the Participant that continues after receiving
Notice; (iv) final disqualification of the Participant by a governmental agency
from serving as an employee and/or officer of the Company; or (v) the
Participant’s conviction of, or entry of a plea of guilty or nolo contendere
with respect to, a felony crime (excluding any vehicular offense) or a crime
involving fraud, forgery, embezzlement or similar conduct. The actions in
(i) and (iii) above will not be considered Cause unless the Participant has
failed to cure such actions (if curable) within thirty (30) days of receiving
written notice specifying with particularity the events allegedly giving rise to
Cause (“Notice”). Further, no act or failure to act by the Participant will be
deemed “willful” unless done or omitted to be done not in good faith or without
reasonable belief that such action or omission was in the Company’s best
interests, and any act or omission by the Participant pursuant to authority
given pursuant to a resolution duly adopted by the Board or on the advice of
counsel for the Company will be deemed made in good faith and in the best
interests of the Company.


(f)"Change in Control" means the occurrence of any one of the following events:
(i) the consummation of the acquisition by any person (as such term is defined
in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) of beneficial ownership (within the meaning of Rule 13d-38
promulgated under the 1934 Act) of forty percent (40%) or more of the combined
voting power embodied in the then-outstanding voting securities of FR; or (ii)
the cessation, by the persons who, as of the date hereof, constitute the Board
(the “Incumbent Directors”), as a result of a tender offer, proxy contest,
merger or similar transaction or event (as opposed to turnover caused by death
or resignation), to constitute at least a majority of the board of directors of
the successor to FR, provided that any person becoming a director of FR
subsequent to the date hereof whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors, by a
Nominating Committee duly appointed by such Incumbent Directors, or by
successors of either who shall have become Directors other than as a result of a
hostile attempt to change Directors, whether through a tender offer, proxy
contest or similar transaction or event (or settlement thereof), shall be
considered an Incumbent Director; or (iii) the consummation of: (A) a merger or
consolidation of FR, if (X) the common stockholders of FR, as constituted in the
aggregate immediately before such merger or consolidation do not, as a result of
and following such merger or consolidation, own, directly or indirectly, more
than fifty percent (50%) of the combined voting power of the then outstanding
voting securities of the successor to FR resulting from such merger or
consolidation in substantially the same proportion as was represented by their
ownership of the combined voting power of the voting securities of FR
outstanding immediately before such merger or consolidation, and (Y) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such merger or
consolidation were not Incumbent Directors at





--------------------------------------------------------------------------------





the time of the execution of the initial agreement or of the action of the Board
providing for such merger or consolidation; or (B) a liquidation, sale or other
ultimate disposition or transfer of fifty percent (50%) or more of the total
assets of FR or the Employer, and their respective subsidiaries, without a
concurrent or imminent plan to reinvest the proceeds therefrom in industrial
real estate (a “50% or More Sale”). The parties agree and acknowledge that such
a reinvestment plan could be a multi-year plan. A 50% or More Sale shall be
deemed to have occurred hereunder at such time as FR shall have disposed, in a
single transaction or set of related transactions, of more than fifty percent
(50%) of the Net Asset Value (defined below) of its and its subsidiaries’ total
real estate portfolio. Such percentage of the portfolio shall be deemed to have
been transferred at such time as FR and its subsidiaries shall have disposed of
fifty percent (50%) or more of their properties in relation to “Net Asset
Value,” such term meaning the net value of its real estate assets calculated in
accordance with customary and generally accepted principles of accounting and
asset valuation used within the REIT industry.


Notwithstanding the immediately preceding clauses (i), (ii) and (iii) above, a
Change in Control Event shall not be deemed to occur: (1) solely because fifty
percent (50%) or more of the combined voting power of the then-outstanding
securities of FR is acquired by: (X) a trustee or other fiduciary holding
securities under one or more employee benefit plans maintained for employees of
FR, the Employer and/or their U.S. subsidiaries; or (Y) any corporation or other
entity which, immediately prior to such acquisition, is substantially owned
directly or indirectly by FR or by its stockholders in the same proportion as
their ownership of stock in FR immediately prior to such acquisition; or (2) as
a result of any transaction in which the Participant participates in any manner
with the person or entity affecting the acquisition or other applicable
transaction that, if not for this paragraph, would be a Change in Control Event.


(g)“Company” means collectively FR and Employer.


(h)“Committee" means the Compensation Committee of the Board.


(i)"Date of Termination" means (i) the effective date on which the Participant's
employment by the Company terminates as specified in a prior written notice by
the Company or the Participant, as the case may be, to the other, delivered
pursuant to Section 9; or (ii) if the Participant's employment by the Company
terminates by reason of death, the date of death of the Participant.


(j)"Disability" has the same meaning ascribed to that term in
Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”).


(k)“Effective Date” means February 11, 2020.


(l)“Employer” means First Industrial, LP, a Delaware limited partnership or its
subsidiaries.


(m)“FR” means First Industrial Realty Trust, Inc., a Maryland corporation.


(n)"Good Reason" means, without the Participant's express written consent, the
occurrence of any of the following events after a Change in Control: (i) a
material diminution of, or material reduction or material adverse alteration in,
the Participant’s duties or responsibilities, or the Board’s assignment to the
Participant of duties, responsibilities or reporting requirements that are
materially inconsistent with his or her position; (ii) a material reduction of
the Participant’s Base Salary or target Annual Bonus; (iii) the Company requires
Participant to relocate his or her principal place of employment by more than 30
miles without his or her consent; or (iv) despite the Participant’s timely
objection, the Company intentionally directs the Participant to engage in
unlawful conduct. An isolated, insubstantial and inadvertent action taken in
good faith and which is remedied by the Company within ten (10) days after
receipt of written notice thereof given by the Participant shall not constitute
Good Reason. The Participant's right to terminate employment for Good Reason
shall not be affected by the Participant's incapacities due to mental or
physical illness and the Participant's continued employment shall not constitute
consent to, or a waiver of rights with respect to, any event or condition
constituting Good Reason.
Notwithstanding the foregoing, any change in the Participant’s duties or
responsibilities or any relocation of the Participant’s principal place of
employment shall not constitute Good Reason if such Participant either
requested, volunteered to undertake, or consented in writing to, such change or
relocation. In addition to the foregoing, Good Reason under (i) above is not
established by one or more of the following changes, whether alone or in
combination: (a) a change in job title; (b) any change in duties or
responsibilities of a type that the Company has historically caused or permitted
in the two (2) years prior to the Change in Control; (c) a promotion or an
increase in the number of employees or projects to be managed or an increase in
the budget to be managed; or (d) a decrease in the number of employees to be
managed or a decrease in the budget to be managed, standing alone.





--------------------------------------------------------------------------------





The Participant’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder, provided that the Participant provides the Company with a
written notice of resignation within ninety (90) days following the occurrence
of the event constituting Good Reason and the Company shall have failed to
remedy such act or omission within thirty (30) days following its receipt of
such notice.


(o)“Letter Agreement” means the letter agreement provided to an executive by the
Company substantially in the form attached hereto as Exhibit C stating, among
other things, that such executive will be a Participant under this Policy and
comply with certain confidentiality, non-competition, non-solicitation,
non-disparagement and other covenants set forth in such letter agreement.


(p)"Participant" means an executive selected by FR, in its sole discretion, who
has entered into a Letter Agreement with the Company.


(q)"Qualifying Termination" means a termination of the Participant's employment:
(i) by the Company other than for Cause; or (ii) by the Participant for Good
Reason. Termination of the Participant's employment on account of death or
Disability shall not be treated as a Qualifying Termination. Notwithstanding the
preceding sentence, the death of the Participant after notice of termination for
Good Reason or without Cause has been validly provided shall be deemed to be a
Qualifying Termination.


(r)“Target Annual Bonus” means the target Annual Bonus established by the
Company’s applicable incentive plan, in effect from time to time.


(s)"Termination Period" means the period of time beginning four (4) months prior
to a Change in Control and ending eighteen (18) months following such Change in
Control. For purposes of determining the timing of payments and benefits to the
Participant under Section 3, the date of the actual Change in Control shall be
treated as the Participant's Date of Termination under Section 2(h), and for
purposes of determining the amount of payments and benefits owed to the
Participant under Section 3, the date the Participant's employment is actually
terminated shall be treated as the Participant's Date of Termination under
Section 2(h).


3.Payments Upon Termination of Employment. If during the Termination Period the
employment of the Participant is terminated pursuant to a Qualifying
Termination, then, subject to the Participant's execution of Release Agreement
in the form attached to this Policy as Exhibit B ("Release") within 45 days
after such Qualifying Termination, the Company shall provide to the Participant:


(a)a lump sum cash payment equal to the product of the sum of the Participant's
Base Salary plus Bonus Amount, multiplied by the “Factor” set forth on Exhibit A
for such Participant; and


(b)a cash payment equal to the greater of the Participant's Target Annual Bonus
or Bonus Amount for the fiscal year in which the Participant's Date of
Termination occurs, multiplied by a fraction the numerator of which shall be the
number of days the Participant was employed by the Company during the fiscal
year in which the Date of Termination occurred and the denominator of which
shall be 365 (less the amount of the Annual Bonus previously paid to the
Participant for such fiscal year, if any); and


(c)for twelve (12) months following the Date of Termination, group medical, life
and disability insurance coverage to the Participant (and his or her eligible
dependents), under the terms prevailing at the time immediately preceding the
Date of Termination, the Company shall continue to pay the entire amount of such
premiums (and increases therein, if any) to the same extent as the Company pays
for such coverage for similarly situated executives who are employed by the
Company immediately prior to the Date of Termination, provided that to the
extent that any plan does not permit continuation of the Participant's or his or
her eligible dependents' participation throughout such period, the Company shall
provide the Participant, no less frequently than quarterly in advance, with an
amount, on an after-tax basis, equal to the Company's cost of providing such
benefits and, provided, further, that at the end of the foregoing period, the
Participant shall be entitled to the continuation of health benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1986 ("COBRA").


The payments set forth in Section 3(a) and (b) above shall be made within ten
(10) days following the execution by the Participant of the Release; provided
that if the 45-day period for the Participant to execute the Release spans more
than one calendar year, payment shall be made in the later year.







--------------------------------------------------------------------------------





4.Determination as to Factor. The Committee shall determine in its sole
discretion the “Factor” set forth in Exhibit A attached hereto with respect to
individual Participants; provided, however, the “Factor” set forth on Exhibit A
for any Participant that would apply in the event of a Qualifying Termination of
Participant during the Termination Period with respect to a Change in Control
may not be modified within 12 months prior to such Change in Control or during
the Termination Period without his or her prior written consent.


5.Key Employees. Notwithstanding the timing of payments set forth in Section 3,
if the Company determines that the Participant is a "specified employee" within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended and
that, as a result of such status, any portion of the payment under this Policy
would be subject to additional taxation, the Company will delay paying any
portion of such payment until the earliest permissible date on which payments
may commence without triggering such additional taxation (with such delay not to
exceed six (6) months), with the first such payment to include the amounts that
would have been paid earlier but for the above delay (and any interest earned
thereon under the trust referred to in the next sentence). The Company shall set
aside those payments that would be subject to the Section 409A additional tax in
a trust that is in compliance with Rev. Proc. 92-64.


6.Withholding Taxes. The Company may withhold from all payments due to the
Participant (or his or her beneficiary or estate) under this Policy all taxes
which, by applicable federal, state, local or other law, the Company is required
to withhold therefrom.


7.Scope of Policy. Nothing in this Policy shall be deemed to entitle the
Participant to continued employment with the Company, and if the Participant's
employment with the Company shall terminate prior to a Change in Control, the
Participant shall have no further rights under this Policy (except as otherwise
expressly provided hereunder); provided, however, that any termination of a
Participant's employment during the Termination Period shall be subject to all
of the provisions of this Policy.


8.Successors; Binding Agreement.


(a)This Policy shall not be terminated by the consummation of a merger,
consolidation, statutory share exchange, reorganization, sale of all or
substantially all the Company's assets or similar form of corporate transaction
involving the Company or any of its subsidiaries that requires the approval of
the Company's stockholders, whether for such transaction or the issuance of
securities in the transaction (“Business Combination”). In the event of any
Business Combination, the provisions of this Policy shall be binding upon the
surviving corporation, and such surviving corporation shall be treated as the
Company hereunder.


(b)The Company agrees that in connection with any Business Combination, it will
cause any successor entity to the Company unconditionally to assume all of the
obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such Business Combination that
constitutes a Change in Control shall be a breach of this Policy and shall
constitute Good Reason hereunder and shall entitle the Participant to
compensation and other benefits from the Company in the same amount and on the
same terms as the Participant would be entitled hereunder if the Participant's
employment were terminated following a Change in Control by reason of a
Qualifying Termination. For purposes of implementing the foregoing, the date on
which any such Business Combination becomes effective shall be deemed the date
Good Reason occurs, and shall be the Date of Termination if requested by a
Participant.


(c)The benefits provided under this Policy shall inure to the benefit of and be
enforceable by the Participant's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Participant shall die while any amounts would be payable to the Participant
hereunder had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Policy to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant's
estate.


9.Notice.


(a)For purposes of this Policy, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or five (5) days after deposit in the United States mail,
certified and return-receipt requested, postage prepaid, addressed as follows:


If to the Participant:
the address listed as the Participant's address in the Company's personnel
files.








--------------------------------------------------------------------------------





If to the Company:     First Industrial, LP
1 North Wacker Drive
Suite 4200
Chicago, IL 60606
Attn: General Counsel


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


(b)A written notice of the Participant's Date of Termination by the Company or
the Participant, as the case may be, to the other, shall: (i) indicate the
specific termination provision in this Policy relied upon; (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant's employment under the
provision so indicated; and (iii) specify the date of termination, which date
shall be not less than fifteen (15) nor more than sixty (60) days after the
giving of such notice; provided, however, that the Company may in its sole
discretion accelerate such date to an earlier date or, alternatively, place the
Participant on paid leave during such period. The failure by the Participant or
the Company to set forth in such notice any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Participant or the Company hereunder or preclude the Participant or the
Company from asserting such fact or circumstance in enforcing the Participant's
or the Company's rights hereunder.


10.Full Settlement; Resolution of Disputes and Costs.


(a)In no event shall the Participant be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Policy and, except as provided in the
Release, such amounts shall not be reduced whether or not the Participant
obtains other employment.


(b)Except only as otherwise provided herein, each and every dispute, controversy
and contested factual and legal determination arising under or in connection
with this Agreement or the Participant’s employment shall be committed to and be
resolved exclusively through arbitration, in an arbitration proceeding,
conducted by a single arbitrator sitting in Chicago, Illinois, in accordance
with the Employment Rules of the American Arbitration Association (“AAA”) then
in effect. The fee of the arbitrator shall be split evenly between Participant
and Company and each shall pay its own attorneys’ fees and expenses, unless
either party substantially prevails in such dispute (as determined by the
arbitrator), then the non-prevailing party shall bear the costs of the
arbitration and the fees and expenses of the prevailing party’s attorney(s).


11.GOVERNING LAW; VALIDITY. THIS POLICY SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO
THE PRINCIPLE OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS. THE INVALIDITY
OR UNENFORCEABILITY OF ANY PROVISION OF THIS POLICY SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS POLICY, WHICH OTHER
PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


12.Amendment and Termination. The Board may amend or terminate this Policy at
any time (provided, however, that a Participant’s rights under this Policy
(including, for the avoidance of doubt, any Exhibits) in the event of a
Qualifying Termination during the Termination Period with respect to a Change in
Control may not be adversely affected, without the prior written consent of the
Participant) by an amendment or termination of this Policy occurring within 12
months prior to such Change in Control or during the Termination Period.


13.Interpretation and Administration. This Policy shall be administered by the
Committee. With respect to those Participants who are not subject to Section 16
of the Exchange Act, the Committee may delegate any of its powers under this
Policy to the Chief Executive Officer of the Company. The Committee and the
Chief Executive Officer (to the extent of the powers delegated to such Chief
Executive Officer in writing) shall have the authority in its sole and absolute
discretion to: (i) exercise all of the powers granted to it under this Policy;
(ii) construe, interpret and implement this Policy; (iii) prescribe, amend and
rescind rules and regulations relating to this Policy; (iv) make all
determinations necessary or advisable in administration of this Policy;
(v) correct any defect, supply any omission and reconcile any inconsistency in
this Policy; and (vi) amend this Policy to reflect changes in or interpretations
of applicable law, rules or regulations. Actions of the Committee shall be taken
by a majority vote of its members.







--------------------------------------------------------------------------------





14.Type of Policy. This Policy is intended to be, and shall be interpreted as an
unfunded employee welfare plan under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA") and Section 2520.104-24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits, to the extent that it provides welfare
benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that is
unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case for
a select group of management or highly compensated employees.


15.No Duplication of Benefits. Except as otherwise expressly provided pursuant
to this Policy, this Policy shall be construed and administered in a manner
which avoids duplication of compensation and benefits which may be provided
under any other plan, program, policy, individually negotiated agreement or
other arrangement. In the event a Participant is covered by any other plan,
program, policy, individually negotiated agreement or other arrangement, in
effect as of the Date of Termination, that may duplicate the payments or
benefits provided in Section 3, the Company is specifically empowered to reduce
or eliminate the duplicative benefits provided for under this Policy. In taking
such action, the Company will be guided by the principles that: (1) such a
Participant will otherwise be treated no more and no less favorably than are
other Participants who are not covered by such other plan, program, policy,
individually negotiated agreement or other arrangement; and (2) the provisions
of such other plan, program, policy, individually negotiated agreement or other
arrangement (including, but not limited to, a special individual pension, a
special deferral account and/or a special equity based grant) which are not
duplicative of the payments provided in Section 3, will not be considered in
determining elimination and/or reductions in Policy benefits.


16.Miscellaneous. Benefits under this Policy may not be assigned by the
Participant. The terms and conditions of this Policy shall be binding on the
successors and assigns of the Company. Where the context requires, the singular
shall include the plural, the plural shall include the singular, and any gender
shall include all other genders.


17.Limitations on Severance Payments (Modified 280G Cut Back).


(a)Anything in this Policy to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company or the
Participant to or for the benefit of a Participant, whether paid or payable or
distributed or distributable pursuant to the terms of this Policy or otherwise
(the Participant’s “Severance Payments”), calculated in a manner consistent with
Section 280G of the Code and the applicable regulations thereunder (or any
successor provision) would be subject to the excise tax imposed by Section 4999
of the Code (or any successor provision), then, unless otherwise elected by
Participant in writing delivered to the Company non later than five (5) business
days after the determination set forth in subsection (c) below is provided to
the Participant, the Participant’s Severance Payments shall be reduced (but not
below zero) so that the sum of all the Participant’s Severance Payments shall be
$1.00 less than the amount at which the Participant becomes subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision);
provided that such reduction shall only occur if it would result in the
Participant receiving a higher After Tax Amount (as defined below) than the
Participant would receive if the Participant’s Severance Payments were not
subject to such reduction. In the event a Participant’s Severance Payments are
reduced pursuant to this Section 17, they shall be reduced in the following
order: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Severance Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c). To the extent any payment is to be made over time
(e.g., in installments, etc.), then the payments shall be reduced in reverse
chronological order.


(b)For purposes of Section 17(a), a Participant’s “After Tax Amount” means the
amount of the Participant’s Severance Payments less all federal, state, and
local income, excise and employment taxes imposed on the Participant as a result
of the Participant’s receipt of the Participant’s Severance Payments. For
purposes of determining a Participant’s After Tax Amount, the Participant shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes to the extent such taxes are deductible.


(c)The determination as to whether a reduction in a Participant’s Severance
Payments shall (unless otherwise elected by the Participant pursuant to
subsection (a) above) be made pursuant to Section 17 shall be made by





--------------------------------------------------------------------------------





a nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Participant within 15 business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Participant. Any determination by the Accounting Firm shall be binding upon
the Company, the Employer and the Participant.


[Remainder of page intentionally left blank]















































































































--------------------------------------------------------------------------------







EXHIBIT A


PARTICIPANTS




Participant Title
Factor
 
 






































































































--------------------------------------------------------------------------------











EXHIBIT B


FORM OF
RELEASE AGREEMENT


This Release Agreement (this “Agreement”) is entered into on _________, 20__ by
_______________________ (“Employee”) and First Industrial Realty Trust, Inc.
(“FR”) and First Industrial, L.P. (“Employer”) (collectively, “Company”) in
consideration of the payments made pursuant to that certain Change in Control
Severance Policy of First Industrial Realty Trust, Inc. (“Policy”).


Employee hereby agrees as follows:


1.
General Release and Waiver of Claims.



(a)Release. In consideration of the payments and benefits provided to the
Employee under the Policy and after consultation with counsel, the Employee and
each of the Employee’s respective heirs, executors, administrators,
representatives, agents, successors and assigns (collectively, the “Releasors”)
hereby irrevocably and unconditionally release and forever discharge Company and
their respective subsidiaries and affiliates and each of their respective
officers, employees, directors, shareholders and agents (“Releasees”) from any
and all claims, actions, causes of action, rights, judgments, obligations,
damages, demands, accountings or liabilities of whatever kind or character
(collectively, “Claims”), including, without limitation, any Claims under any
federal, state, local or foreign law, that the Releasors may have, or in the
future may possess, arising out of the Employee’s employment relationship with
and service as an employee[,officer] of FR and/or the Employer, and the
termination of such relationship or service; provided, however, that
notwithstanding anything else herein to the contrary, this Agreement shall not
affect: the obligations of the Company, and/or the Employee set forth in the
Policy or other obligations that, in each case, by their terms, are to be
performed after the date hereof by the Company, and/or the Employee (including,
without limitation, obligations to the Employee under the Policy for any
severance or similar payments or benefits, under any stock option, stock, equity
or equity-based award, limited partnership unit plan, or any other plan or
agreements, or payments or obligations under any pension plan or other benefit
or deferred compensation plan, all of which shall remain in effect in accordance
with their terms)[; and any indemnification or similar rights the Employee has
as a current or former officer of FR or the Employer, including, without
limitation, any and all rights thereto referenced in the Policy, FR’s bylaws and
other Company governance documents].


(b)Specific Release of ADEA Claims. In further consideration of the payments and
benefits provided to the Employee under the Policy, the Releasors hereby
unconditionally release and forever discharge the Releasees from any and all
Claims that the Releasors may have as of the date the Employee signs this
Agreement arising under the Federal Age Discrimination in Employment Act of
1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Agreement, the Employee hereby acknowledges
and confirms the following: (i) the Employee was advised by the Company in
connection with the termination to consult with an attorney of Releasor’s choice
prior to signing this Agreement and to have such attorney explain to the
Employee the terms of this Agreement, including, without limitation, the terms
relating to the Employee’s release of claims arising under ADEA, and the
Employee has in fact consulted with an attorney; (ii) the Employee was given a
period of not fewer than 21 days to consider the terms of this Agreement and to
consult with an attorney of his choosing with respect thereto; and (iii) the
Employee knowingly and voluntarily accepts the terms of this Agreement. The
Employee also understands that he has seven (7) days following the date on which
he signs this Agreement within which to revoke the release contained in this
paragraph, by providing the Company a written notice of his revocation of the
release and waiver contained in this paragraph.


(c)No Assignment. The Employee represents and warrants that he has not assigned
any of the Claims being released under this Agreement.


2.Proceedings. Nothing in this Agreement is intended to prevent Employee from
filing a charge with, providing information or testimony to, or participating in
an investigation, hearing or proceeding with any governmental agency against the
Releasees (each, individually, a “Proceeding”); provided, however, that Employee
waives the right to receive any damages or other personal relief in any
Proceeding relating to or arising from his employment relationship with the
Company, other than with respect to the matters as which the release granted
pursuant to Section 1(a) does not apply,





--------------------------------------------------------------------------------





brought by Employee or on the Employee’s behalf, or by any third party,
including as a member of any class collective action, or as a relator under the
False Claims Act (excepting only for claims against Releasees for breaches of
this General Release or under the Dodd-Frank Wall Street Reform and Consumer
Protection Act).


3.Remedies. In the event the Employee initiates or voluntarily participates in
any Proceeding following his receipt of written notice from the Company and a
failure to cease such participation within 30 days following receipt of such
notice, or if he revokes the ADEA release contained in Paragraph 1(b) of this
Agreement within the seven (7)-day period provided under Paragraph 1(b), the
Company may, in addition to any other remedies it may have, reclaim any amounts
paid to Employee under the Policy (including for this purpose stock or proceeds
from the sale of stock delivered upon the vesting of any equity or unit-based
compensation award, to the extent the vesting of such award accelerated on
account of the Employee’s termination of employment) or terminate any benefits
or payments that are subsequently due under the Policy, without waiving the
release granted herein. The Employee understands that by entering into this
Agreement he will be limiting the availability of certain remedies that he may
have against the Company and limiting also his ability to pursue certain claims
against the Company.


4.Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.


5.Nonadmission. Nothing contained in this Agreement will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company.


6.Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Illinois applicable to contracts executed in and
to be performed in that State.


7.Notices. All notices or communications hereunder shall be in writing,
addressed as provided in Section 11(b) of the Policy.


THE EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.


IN WITNESS WHEREOF, the Employee has executed this Agreement on the date first
set forth below.
[EMPLOYEE]
Date of Execution:


















































--------------------------------------------------------------------------------







EXHIBIT C


FORM OF
LETTER AGREEMENT


[FR Letterhead]




_____________, 20___




Dear [Participant]:


We are pleased to inform you that the Board of Directors of First Industrial
Realty Trust, Inc. (“FR”) has determined that you are eligible to participate in
the First Industrial Realty Trust, Inc. Executive Change in Control Severance
Policy (the “Policy”) as a Participant, subject to the terms and conditions of
the Policy. Capitalized terms used herein and not defined herein shall have the
meanings given to such terms in the Policy.


The terms of the Policy are detailed in the copy of the Policy that is being
provided to you with this Letter Agreement terms and such terms, including
without limitation, Sections 10 and 11 of the Policy, are incorporated in and
made a part of this Letter Agreement. By signing this Letter Agreement and as a
condition of your eligibility for the payments and benefits set forth in the
Policy, you agree to comply with the provisions of the Policy and you, as the
Participant, agree to comply with the provisions of the confidentiality,
non-competition, non-solicitation and non-disparagement requirements set forth
below (collectively the “Restrictive Covenants”) during your employment with the
Company and, to the extent required by the Restrictive Covenants, after your
employment with the Company ends regardless of the reason for the ending of such
employment.


Restrictive Covenants.
1.Confidential Information. During the Participant’s employment with the Company
and thereafter, the Participant shall not use for the Participant’s own purposes
or for the benefit of any person other than the Company, and shall keep secret
and retain in the strictest confidence, any secret or confidential information,
knowledge or data relating to the Company or any affiliated company, and their
respective businesses, including without limitation, any data, information,
ideas, knowledge and papers pertaining to the customers, prospective customers,
prospective products or business methods of the Company, including without
limitation the business methods, plans and procedures of the Company, that shall
have been obtained by the Participant during the Participant’s employment by the
Company or any of its affiliated companies and that shall not be or become
public knowledge (other than by acts by the Participant or representatives of
the Participant in violation of this Letter Agreement). After termination of the
Participant’s employment, the Participant shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process
after reasonable advance written notice to the Company, use, communicate or
divulge any such information, knowledge or data, directly or indirectly, to
anyone other than the Company and those designated by it. Anything herein to the
contrary notwithstanding, the provisions of this Letter Agreement shall not
apply to information (i) required to be disclosed by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order the Participant
to disclose or make accessible any information, (ii) disclosed to counsel or a
tribunal in the context of any other litigation, arbitration or mediation
involving this Agreement, including, but not limited to, the enforcement of this
Letter Agreement, (iii) that becomes generally known to the public or within the
relevant trade or industry other than due to the Participant’s violation of this
Letter Agreement, (iv) that is or becomes available to the Participant on a
non-confidential basis from a source which is entitled to disclose it to the
Participant, or (v) the disclosure of which the Participant determines in good
faith is consistent with the performance of the Participant’s duties for the
Company. The Participant acknowledges that, notwithstanding any Company policy
or agreement that could be read to the contrary, nothing in any agreement or
policy prohibits, limits or otherwise restricts the Participant or the
Participant’s counsel from initiating communications directly with, responding
to any inquiry from, volunteering information (including confidential or
proprietary information of the Company or any of its Affiliates) to, or
providing testimony before, the U.S. Securities and Exchange Commission, the
Department of Justice, any self-regulatory organization or any other
governmental authority, in connection with any reporting of, investigation into,
or proceeding regarding suspected violations of law, or making other disclosures
that are protected under the antiretaliation or whistleblower provisions of
applicable federal or state law or regulation. In addition, the Participant
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and (ii)





--------------------------------------------------------------------------------





solely for the purpose of reporting or investigating a suspected violation of
law, or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Accordingly, the Participant has
the right to disclose in confidence trade secrets to Federal, State, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law. The Participant also has the right
to disclose trade secrets in a document filed in a lawsuit or other proceeding,
but only if the filing is made under seal and protected from public disclosure.
Nothing in this Letter Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by 18 U.S.C. § 1833(b). Nothing in this Letter Agreement shall be
construed to authorize, or limit liability for, an act that is otherwise
prohibited by law, such as the unlawful access of material by unauthorized
means.


2.Non-Competition. The Company and the Participant have agreed that as an
essential inducement for and in consideration of this Letter Agreement and the
Company’s agreement to provide the benefits set forth in the Policy when and as
herein described, the Participant hereby agrees, except with the express prior
written discretionary consent of the Company, that for a period of ____________
year(s) after a Qualifying Termination during the Termination Period (the
“Restrictive Period”), the Participant will not directly or indirectly in any
manner compete with the business of the Company by directly or indirectly
owning, managing, operating, controlling, financing, or by directly or
indirectly serving as an employee, officer or director of or consultant to
(i) any industrial or mixed office/industrial (but not pure office) REIT or real
estate operating company (a “Peer Group Member”) or (ii) any other person, firm,
partnership, corporation, trust or other entity (including, but not limited to,
Peer Group Members), public or private, which, as a material component of its
business (other than for its own use as an owner or user), invests in, or
otherwise provides capital to, industrial warehouse facilities and properties
similar to the Company’s investments and holdings, in each case, (A) in any
geographic market or territory in which the Company owns properties or has an
office either as of the date hereof or as of the Date of Termination of the
Participant’s employment; or (B) in any market in which an acquisition or other
investment by the Company or any affiliate of the Company is pending or proposed
in a written plan as of the Date of Termination, whether or not embodied in any
formalized, written legal document. The Participant will not be considered to
have violated this Section 2 if the Participant becomes employed, engaged or
associated in any capacity with an organization that competes with the Company
so long as the Participant does not participate in any manner whatsoever in the
management or operations of the part of such organization that so competes.


3.Investment Opportunities; Customer Non-Solicit. In addition, during the
Restrictive Period, the Participant shall not act as a principal, investor or
broker/intermediary, or serve as an employee, officer, advisor or consultant, to
any person or entity, public or private, in connection with or concerning any
investment opportunity of the Company that is in the Pipeline or as to any
customer or prospect of Company on the Customer List, in each case, as of the
Date of Termination of the Participant’s employment. Within ten (10) business
days after the Date of Termination, the Company shall deliver to the Participant
a written statement of the investment opportunities in the Pipeline as of the
Date of Termination (the “Pipeline Statement”) and a list of the deal
opportunities and the actual and prospective entities with whom the Company
proposes to pursue such deal opportunities from time to time (the “Customer
List”), and the Participant shall then review the Pipeline Statement and the
Customer List for accuracy and completeness, to the best of the Participant’s
knowledge, and advise the Company of any corrections required to the Pipeline
Statement and the Customer List. The Participant’s receipt of any amount under
the Policy shall be conditioned on the Participant either acknowledging, in
writing, the accuracy and completeness of the Pipeline Statement and the
Customer List, or advising the Company, in writing, of any corrections or
revisions required to the Pipeline Statement and the Customer List in order to
make them accurate and complete, to the best of the Participant’s knowledge. The
restrictions concerning each and every individual investment opportunity in the
Pipeline shall continue until the first to occur of (a) expiration of the
Restrictive Period, or (b) the Participant’s receipt from the Company of written
notice that the Company has abandoned such investment opportunity, such notice
not to affect the restrictions on all other investment opportunities contained
in the Pipeline Statement during the remainder of the Restrictive Period. For
purposes of this Letter Agreement, investment opportunity shall be considered in
the “Pipeline” if, as of the Date of Termination, the investment opportunity is
pending (for example, is the subject of a letter of intent) or proposed (for
example, has been presented to, or been bid on by, the Company in writing or
otherwise) or under consideration by the Company, whether at the Management
Committee, IC, staff level(s) or otherwise, and relates to any of the following
potential forms of transaction (i) an acquisition for cash, (ii) an UPREIT
transaction, (iii) a development project or venture, (iv) a joint venture
partnership or other cooperative relationship, whether through a DOWNREIT
relationship or otherwise, (v) an “Opportunity Fund” or other private investment
in or co-investment with the Company, (vi) any debt placement opportunity by or
in the Company, (vii) any service or other fee-generating opportunity by the
Company, or (viii) any other investment by the Company or an affiliate of the
Company, in or with any party or by any party in the Company or an affiliate of
the Company.


4.Non-solicitation of Employees. In addition to the covenants set forth above,
and notwithstanding anything to the contrary set forth in this Letter Agreement,
the Participant hereby agrees, except with the express prior written consent of
the Company (which may be given or withheld in the Company’s sole discretion),
for a period of two (2) years following a Qualifying Termination during the
Termination Period, not to directly or indirectly solicit or induce any employee
of the Company to terminate his or her employment with Company so as to become
employed by or otherwise render services to any entity with which the





--------------------------------------------------------------------------------





Participant has any form of business or economic relationship, or otherwise with
any of the entities set forth in Sections 2 and 3 above.


5.Non-Disparagement. Except as required by law or legal process, the Participant
agrees not to make any material public disparaging or defamatory comments about
the Company including the Company’s business, its directors, officers,
employees, parents, subsidiaries, partners, affiliates, operating divisions,
representatives or agents, or any of them, whether written, oral or electronic.
In particular, the Participant agrees, except as required by law or legal
process, to make no public statements including, but not limited to, press
releases, statements to journalists, employees, prospective employers,
interviews, editorials, commentaries or speeches, that disparage or are
defamatory to the Company’s business in any material respect. In addition to the
confidentiality requirements set forth in this Letter Agreement and those
imposed by law, the Participant further agrees, except as required by law or
legal process, not to provide any third party, directly or indirectly, with any
documents, papers, recordings, e-mail, internet postings, or other written or
recorded communications referring or relating to the Company’s business, with
the intention of supporting, directly or indirectly, any disparaging or
defamatory statement, whether written or oral. For purposes of this Agreement, a
“public statement” shall mean any statement to a third party other than a
statement made to a person who is an immediate family member or legal
representative of the speaker (an “Excluded Person”); provided that a statement
to an Excluded Person which is repeated by the Excluded Person to a person which
is not an Excluded Person, with attribution to the original speaker, shall be
considered a public statement for purposes of this Section 5.


6.Prior Notice Required. The Participant hereby agrees that, prior to accepting
employment with any other person or entity during the Restrictive Period, the
Participant will provide such prospective employer with written notice of the
provisions of this Letter Agreement.


7.Restrictive Covenants Generally. (a) If any of the Restrictive Covenants is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such Restrictive Covenant shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining Restrictive Covenants shall not be affected thereby; provided,
however, that if any of the Restrictive Covenants is finally held to be invalid,
illegal or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such Restrictive Covenant
will be deemed to be modified to the minimum extent necessary to modify such
scope in order to make such provision enforceable hereunder. (b) The Participant
understands that the foregoing restrictions may limit the Participant’s ability
to earn a livelihood in a business similar to the business of the Company and
its controlled affiliates, but the Participant nevertheless believes that the
Participant has received and will receive sufficient consideration and other
benefits as an employee of the Company and as otherwise provided hereunder to
clearly justify such restrictions which, in any event (given the Participant’s
education, skills and ability), the Participant does not believe would prevent
the Participant from otherwise earning a living. The Participant has carefully
considered the nature and extent of the restrictions place upon the Participant
by this Letter Agreement, and hereby acknowledges and agrees that the same are
reasonable in time and territory and do not confer a benefit upon the Company
disproportionate to the detriment of the Participant.


8.Enforcement. Because the Participant’s services are unique and because the
Participant has access to confidential information, the parties hereto agree
that money damages would be an inadequate remedy for any breach of this Letter
Agreement. Therefore, in the event of a breach or threatened breach of this
Letter Agreement, the Company or its respective successors or assigns may, in
addition to other rights and remedies existing in their favor at law or in
equity, apply to any court of competent jurisdiction for specific performance
and/or injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security) or require the
Participant to account for and pay over to the Company all compensation,
profits, moneys, accruals or other benefits derived from or received as a result
of any transactions constituting a breach of the covenants contained herein, if
and when final judgment of a court of competent jurisdiction is so entered
against the Participant.

































--------------------------------------------------------------------------------





9.Interpretation. For purposes of the Restrictive Covenants, references to “the
Company” shall mean the Company as defined in the Policy and any of the
controlled affiliated companies of either the Employer or FR.
This Letter Agreement and the Policy constitute the entire agreement between you
and the Company with respect to the subject matter hereof and supersede in all
respects any and all prior agreements between you and the Company concerning
such subject matter.


Congratulations on your eligibility to participate in the Policy.






First Industrial, L.P.
By: First Industrial Realty Trust, Inc., its general partner


By: ______________________________
Name:
Title:


First Industrial Realty Trust, Inc.


By: ______________________________
Name:
Title:


AGREED TO AND ACCEPTED




___________________________________
[Participant Name]





